Per Curiam.

The record should show fully the practice, past and present, in the comptroller’s office with respect to (a) notice given to the taxpayer and his designated attorney at law with respect to any hearings and other proceedings in connection with an application for the refund of sales tax including the final decision thereon and (b) the forms, if any, prepared by the comptroller for the use of taxpayers, designating attorneys in fact or attorneys at law to represent them in connection with applications for refund of sales tax. The order is, accordingly, reversed without prejudice and without costs and the proceeding remitted to Special Term to ascertain the foregoing and to make its decision on the motion to dismiss.
Peek, P. J., Giennon, Dore, Yan Yoorhis and Shientag, JJ., concur.
Order unanimously reversed, without prejudice and without costs and the proceeding remitted to Special Term for further action in accordance with opinion. Settle order on notice.